Citation Nr: 1448606	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-28 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for dermatitis.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a left ankle disorder.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty (AD) in the U.S. Army from August 1989 to August 1992 and had additional service in the U.S. Army Reserves and U.S. Air Force Reserves, including active duty for training (ACDUTRA) from May to September 2002.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, as support for these claims, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is in the claims file, so of record.  Following the hearing, and subsequent to the RO's most recent consideration of the claims in an August 2011 Statement of the Case (SOC), the Veteran submitted additional evidence, but he waived his right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).


Nevertheless, the claims of entitlement to service connection for tinnitus, a sleep disorder, a right ankle disorder, a left ankle disorder, headaches, and a left knee disorder require further development before being decided on appeal, so the Board is remanding these claims to the AOJ.  However, the Board instead is going ahead and deciding - indeed granting - the Veteran's claim for a skin disorder, particularly dermatitis.


FINDING OF FACT

The Veteran's dermatitis began during a period of ACDUTRA, so during qualifying service.


CONCLUSION OF LAW

The criteria are met for entitlement to service connection for this dermatitis.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6(a), (c), 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that its required notice and assistance provisions have been adhered to.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013), and the implementing VA regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Here, though, the Board is fully granting this claim for dermatitis, so resultantly need not discuss whether there has been compliance with these duty-to-notify-and-assist obligations since this is inconsequential.

II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Active military service includes any period of AD or ACDUTRA during which the Veteran was disabled from disease or injury and any period of inactive duty training (INACDUTRA) during which the Veteran was disabled from injury - though not also disease - or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

In this particular case at hand, VA examinations in October 2009 and more recently in February 2012 confirmed the Veteran has dermatitis.  Therefore, element (1) of service connection has been satisfied.  Moreover, he was first diagnosed and treated for dermatitis in July 2002, during a period of ACDUTRA that lasted from May to September 2002.  Therefore, element (2) also has been satisfied since he was treated for this skin disease during a qualifying period of service, namely, while on ACDUTRA.

With respect to equally critical element (3), a correlation between the disease in service and current disability, there admittedly is no medical nexus opinion linking the current dermatitis to that diagnosed in July 2002 during the Veteran's service.  VA opinions in October 2009 and February 2012 concluded it was less likely than not that the current condition was related to the Veteran's service because he was not diagnosed with dermatitis during his service.  But as is apparent, these opinions seemingly only considered his AD service from 1989 to 1992 since neither references the July 2002 diagnosis of dermatitis during an additional period of qualifying service, again, while instead on ACDUTRA.  The October 2009 opinion, especially, references treatment that the Veteran had received during this period of AD for pseudofolliculitis barbae (PFB), which the examiner stated was different from the current dermatitis condition.  So, for whatever reason, there was not the required consideration of the actual diagnosis of dermatitis during the subsequent service on ACDUTRA.

Because both opinions found no relationship between current dermatitis and service on the sole basis that dermatitis was not diagnosed in service, it stands to reason that such a diagnosis during a qualifying period of service - to reiterate, ACDUTRA - would be related to the current condition.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  Therefore, the Board finds additionally that element (3) of a successful service-connection claim also has been satisfied.  And, therefore, as all three elements have been met, service connection for dermatitis is warranted.


ORDER

Service connection for dermatitis is granted.



REMAND

I.  Personnel Records

As already mentioned, the Veteran served on AD from August 1989 to August 1992 and on ACDUTRA from May to September 2002.  He also had other reserve service from 1992 to 2009.

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

In this case, the dates of the Veteran's annual reserve training and weekend drills are largely unknown.  Notably, a November 2003 Point Credit Statement lists the relevant dates for the period ranging from August 10, 2002, to August 9, 2003. However, no additional such statements are currently in the claims file.

The Veteran was initially treated for some of his claimed conditions after his discharge from AD in August 1992, so during the time period when he presumably would have only been participating in weekend drills and 2-week annual trainings.  Because the dates of these drills and trainings are unknown, it cannot yet be determined whether these conditions had their onset during, or coincident to, periods of ACDUTRA or INACDUTRA.  Therefore, attempts must be made to obtain the Veteran's complete military personnel records, specifically to verify periods of ACDUTRA and INACDUTRA to the extent possible. 

II.  Undiagnosed Illness

The Veteran is additionally claiming entitlement to service connection for headaches and a sleep disorder.  He has asserted that both conditions began rather immediately following his service on the Persian Gulf War, and he has additionally attributed his headaches to environmental hazards owing to that conflict.  See October 2011 Substantive Appeal.  Notably, he was diagnosed with headaches in January 2004 and insomnia in August 2004.  He alleges that he continues to have headaches and insomnia.

He is a Persian Gulf War Veteran since he served in the Southwest Asia Theater of operations during that conflict.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  For Persian Gulf War Veterans, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms.  The chronic disability must have become manifest either during active military service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic 
multi-symptom illnesses that are defined by a cluster of signs or symptoms:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

In addition, under section 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, there is no requirement that there be competent evidence of a nexus (i.e., link) between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  As the U.S. Court of Appeals for Veterans Claims (Court/CAVC) also acknowledged in Gutierrez, however, this presumption is rebuttable if there is affirmative evidence that an undiagnosed illness was not incurred in service or was instead caused by a supervening condition.


The record on appeal reflects that the Veteran has not been afforded a Persian Gulf War protocol examination.  Given the symptoms he claims to experience, dating back to his service, the Board finds that a protocol examination must be scheduled addressing whether his complaints of headaches, as well insomnia, are due to undiagnosed illness stemming from his Persian Gulf War service and meeting the remaining requirements of 38 C.F.R. § 3.317.

Accordingly, these other claims are REMANDED for the following additional development and consideration:

1.  Contact the United States Army Reserves, the United States Air Force Reserves, the National Personnel Records Center (NPRC), and any other appropriate State or Federal agency to:

a.  Obtain the Veteran's complete personnel file; and

b.  Verify all periods of his ACDUTRA and INACDUTRA.  In doing so, request the specific dates for all his periods of ACDUTRA and INACDUTRA until he retired, including ANG/USAFR point credit summaries (in lieu of computerized AF Form 526) similar to the November 2003 statement currently in the file.

If, after sufficient efforts, it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Veteran a written notification of that fact.


2.  After receiving all additional records, schedule a Persian Gulf War protocol examination to determine the nature and etiology of the Veteran's complaints of headaches and insomnia.  To assist in making this important determination, the claims file, including a complete copy of this remand, must be made available to the designated examiner for review of the pertinent medical and other history.

Following review of the claims file, completion of the physical examination, and receipt of all test results (if deemed necessary), the examiner is asked to report all findings concerning the Veteran's alleged headaches and sleep impairment.

In so doing, the examiner is asked to provide details about the onset, frequency, duration, and severity of the Veteran's symptoms.

(a) In particular, the designated examiner should specifically state whether any of the Veteran's complaints or symptoms are attributable to a known clinical diagnosis.  If there is a known clinical diagnosis that can be medically explained, the examiner should expressly indicate these underlying diagnoses.

(b) If, on the other hand, the Veteran suffers from any signs or symptoms that are determined not to be associated with a known clinical diagnosis, the examiner should indicate whether any such condition meets the regulatory definition of either an undiagnosed illness or a medically unexplained chronic multisymptom illness.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.

A complete rationale for all opinions expressed must be provided.  If the evaluating physician is unable to render any opinion sought, it should be so indicated in the record and the reasons for inability to respond also indicated.  The factors upon which any medical opinion is based must be set forth for the record.

3.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a Supplemental SOC (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.


The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


